Title: Lafayette to Thomas Jefferson, 10 March 1810
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            
              My dear friend
              Paris 
                     10th March 1810
            
            
		  The John Adams is Not Yet Returned from England— 
		  it is probable mr pinkney waïts for Some Conclusion or Answer to Be Communicated by Her—I wish it May be the Case with Gal Armstrong provided He Has Good News to Send—a Communication Had Been Announced to Him by Mr de Champagny Which Has Not Yet taken place—
		  He Has Been told, By
			 person 
                  A Person from that department, Not to wonder at it as the Emperor was taken Up with preparations for His wedding—and altho’ it Has the Appearance of an Evasion, I Believe there is much truth in it, as the minutiæs of this marriage Now Engross His
			 Attention—the only Late Note of the Minister is to Announce that Sales Are Going to take place the Monney to Be Sequestered, and Unfortunately there is Great deal of it Engaged in that Way — But
			 the
			 Note itself and Every Subsequent intelligence will Go along with this Letter, as I Entrust it to the Amiable Count Palhen, the Russian Envoy, who Shall no doubt Carry the dispatches of Gal Armstrong—mr de mousier, Son the 
                  to the one You Have known, is Going to the U.S. the intention Appears to Be to keep it a Secret—I Question His Charging Himself with Letters—His Errand I do not know,
			 altho’ we Suspect it May Have Some Relation with the family Affairs of Jerome—indeed I ought not to know His departure—But
			 with Mon de Palhen the worthy friends of mr Humbolt, the duplicate of my packet By the John Adams is perfectly Safe—It
			 would Be proper, I think, to Repeat my Apologies for the length and the detaïls of the Enclosed Copy and still More So for the Strangeness of the Budget I Have taken the
			 liberty to Send—But while my Situation Urges me to point out what is Still Necessary to finish Your kind work in my Behalf, I feel Strongly impelled once to put Before You a full view of the
			 Circumstances which may, more or less, But in Some Measure, Apologise for that Situation—When I know that Your friendly mind Has Had one Opportunity to know them, I shall Be Quiet
			 on that
			 point, and Submit to as much Blame as You think fit to Leave Upon me—of My present Embarassments I am Unwilling to Say Much—Nothing Can Be added to Your Kind wishes to Relieve me—a Late Attempt
			 Has
			 just Been, like the former ones, disappointed By the want of documents.
            I am with mr and mde de tessé—She is Confined by a Severe Cold, But without danger—they desire their most Affectionate Compliments to You—mr Short Has Sailed for England, there to Embark in the American packet—
                  You
			 will Be Surprised to Hear that our friend mde de la Rochefoucauld Has Married Her Cousin Castelanne whom You, No doubt, Remember—Be
			 pleased to present My Best Respects to mrs Randolph.
            
              Most Affectionately and Gratefully Your old tender friend
              Lafayette
            
          
          
            
                  
                  I Have Several Months Ago Sent You a Manuscript of Remarks on Montesquieu with a Letter of my friend Tracy and a Request from Him—it Went By Mr Coles—Your Answer Has not Been Received.
          
          
            12th March
            
                  I Have Been too Severe Upon mr du Moussier’s Unwillingness to take Letters—He Has Requested a friend of mine to tell me He was going and would, with pleasure, Receive my Commands, a Communication which I am Going to impart to gal Armstrong.
          
        